Citation Nr: 1028744	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  03-01 981	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disability, 
to include as secondary to service-connected right knee 
meniscectomy residuals. 
 
2.  Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected right knee meniscectomy 
residuals. 
 
2.  Entitlement to service connection for left hip disability, to 
include as secondary to service-connected right knee meniscectomy 
residuals.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1973.  

Rating determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas denied service connection 
for left knee, left hip and back disorders, to include as 
secondary to service-connected right knee disability.  

The Board of Veterans Appeals (Board) denied entitlement to 
service connection for left knee disorder, a left hip disorder 
and a back disorder in January 2004.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
May 2006 Order, the Court vacated the Board's January 2004 
decision, and remanded the case to the Board for readjudication.

The case was remanded by decisions of the Board in March 2007 and 
February 2009.


FINDINGS OF FACT

1.  Service connection is in effect for a right knee meniscectomy 
residuals.

2.  There is a relationship between left knee disability, 
including tricompartmental osteoarthritis and meniscal changes, 
and service-connected right knee disability.

3.  A left hip disorder is not attributable to service.

4.  There is no relationship between a left hip disorder and 
right knee disease or injury.

5.  A back disorder is not attributable to service.

6.  There is no relationship between a back disorder and a 
service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Left knee tricompartmental arthritis with meniscal changes is 
proximately due to or the result of service-connected disease or 
injury. 38 C.F.R. § 3.310 (2009).

2.  A left hip disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A left hip disorder is not proximately due to or the result 
of a service-connected disease or injury. 38 C.F.R. § 3.310 
(2009).

4.  A back disorder was not incurred in or aggravated by service 
and arthritis may not be presumed to have been incurred therein. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  A back disorder is not proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he now has chronic back and left hip 
pain and left knee arthritis with pain that are secondary to his 
service-connected right knee disorder for which service 
connection should be granted. 

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this instance, the claim of 
entitlement to service connection for a left knee disorder is 
granted.  The Court of Appeals for Veterans Claims (Court) has 
held that the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating the claim. Wensch 
v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A 
(a) (2).  Therefore, in view of the Board's favorable decision 
and full grant of the benefit sought on appeal as to the left 
knee, further assistance is unnecessary to aid the appellant in 
substantiating this aspect of the appeal.

As to the claims of entitlement to service connection for left 
hip and back disorders, proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additionally, the notice 
requirements of the VCAA apply to all elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded. Id. at 486.  

The record reflects that the Veteran was not adequately apprised 
of what evidence was required to substantiate the claims, and of 
the appellant's and VA's respective duties for obtaining evidence 
prior to the initial unfavorable decisions on the remaining 
claims under consideration.  However, following Board remands in 
March 2007 and February 2009, letters sent to the appellant in 
April 2007, March 2008, and March 2009 provided fully adequate 
VCAA notice in their totality.  Thus, any initial notice error or 
deficiency was cured by fully compliant notice followed by 
readjudication of the claim by the originating agency in a 
supplemental statement of the case in May 2010. See Mayfield, 
supra; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  Notice pertaining to a 
disability rating and an effective date for the award if service 
connection were granted was sent to the Veteran in April 2007.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran's service treatment records have been 
reviewed.  He has been afforded VA examinations during the course 
of the appeal, to include clinical opinions.  Extensive VA 
outpatient records have been associated with the claims folder.  
Some private records have also been received.  His statements in 
the record have been carefully considered.  Neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate any additional existing evidence that is 
necessary or is able to be secured for a fair adjudication of the 
claims that has not been obtained.  No further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist in the development of the claims. Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claims of entitlement to 
service connection for back and left hip disorders are ready to 
be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2009); 38 C.F.R. § 3.303 (2009).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2009).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2009).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 10 
percent within one year from the date of termination of service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of such a 
disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310 (2009).  The Court of Appeals for 
Veterans Claims (Court) has also held that service connection can 
be granted for disability that is aggravated by a service-
connected disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury. See Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the Veteran's claims of service connection 
for left knee, low back and left hip disorders as secondary to 
service-connected disability were received prior to a major 
change in 38 C.F.R. § 3.310, as amended from September 7, 2006.  
The amendment is to be applied prospectively and is more 
restrictive.  Therefore, it is not for application as to the 
current claims in this respect.

Factual Background

By way of history, service connection for lateral meniscectomy of 
the right knee was established by rating decision in July 1984.  

The Veteran's July 1969 service entrance examination report shows 
that the lower extremities, and spine and musculoskeletal system 
were evaluated as normal.  Treatment records dated in April 1971 
note an abrasion to the left knee.  The impression was 
superficial infection.  On service separation examination in 
March 1973, the lower extremities, spine and musculoskeletal 
system were evaluated as normal.

The Veteran was afforded VA examinations in April 1984 for the 
right knee and no left knee complaints were recorded.  No left 
knee condition was noted.  

A claim of service connection for left knee and hip disorders as 
secondary to service-connected right knee disability was received 
in March 1997.  The Veteran indicated that in order to compensate 
for his right knee, he had to shift his weight to his left knee 
and hip.

The Veteran was afforded a VA compensation and pension 
examination in April 1997.  The examiner related that the Veteran 
did not admit to having significant left knee pain.  The report 
of the examination indicated that the Veteran complained of 
occasional left hip pain.  X-rays of the left knee and hip were 
noted to be normal.  Following examination, a pertinent diagnosis 
of intermittent synovitis of the left knee and left hip, mildly 
symptomatic, was rendered.  The examiner opined that left hip and 
left knee pathology was not related to right knee pathology.

VA outpatient treatment records reflect that an X-ray of the left 
knee in April 1997 disclosed minimal patella spurring of the left 
knee, and rule out suprapatellar effusion, clinically.  The 
impression following X-ray examination of the hip in April 1997 
was no osseous articular or soft tissue abnormality seen.  In 
March and July 1998 VA outpatient treatment notes, the Veteran 
complained of back pain.  He complained of left knee pain in 
February and June 2001.  X-ray impressions of the left knee in 
May 2000 and April 2001 were patellar spurring, and mild to 
moderate lateral and patellofemoral compartment degenerative 
changes, respectively.

A claim of service connection for a back disorder as secondary to 
service-connected right knee disability was received in May 2002.

The Veteran underwent VA examination in September 2002 and 
reported history of the onset of left knee pain five years 
earlier, and back pain ten years earlier.  No injury to the left 
knee or back was noted.  The examiner stated that the appellant 
described global pain with no focal complaints.  X-rays of the 
left knee and lumbar spine were interpreted as showing 
degenerative changes.  The relevant impression was left knee 
spondylosis, mild to moderate.  It was also opined that the 
Veteran's current lumbar spine complaints were consistent with 
degenerative changes, which might be age related or otherwise due 
to heavy lifting on his job.  The examiner commented that "At 
this time, I am unable to identify a chronic condition in the 
left knee that might be considered secondary to compensatory 
changes from the right knee."  It was further noted that "At 
this time, in my opinion, there is insufficient evidence to 
suggest a cause or relationship between his degenerative disk 
problems in his back and his arthritis in the right knee.  If any 
information to the contrary becomes available, it should be 
submitted for my review and possible addendum."

In a letter received in April 2003, the Veteran's private 
physician stated that examination of the left knee was 
"basically WNL" but that X-rays of both knees disclosed mild 
arthritic changes.

In his substantive appeal, VA Form 9, received in April 2003, the 
Veteran related that left knee and hip disorders were major 
factors in his inability to ambulate normally.  He indicated that 
his low back had become painful as a result of the right knee 
disability.

An X-ray report dated in January 2003 noted bilateral narrowing 
at the medial compartment of the left knee joint characterized as 
degenerative joint disease with no obvious acute fracture or 
dislocation.  

A statement dated in May 2007 was received from a Dr. N. S. 
Pomonis, of the Orange Family Clinic relating that the Veteran 
had left knee derangement with possible slight ACL (anterior 
cruciate ligament) looseness secondary to abnormal gait secondary 
to right knee derangement with cane.  

VA outpatient clinic notes dating from 2007 show continuing 
complaints and/or medical history of back and hip pain.  In March 
2008, it was reported that X-rays revealed bilateral 
tricompartmental arthritis of the knees, the right greater than 
the left.  In March 2009, left knee pain was noted to be worse 
with frequent locking.  Magnetic resonance imaging (MRI) of the 
left knee in May 2009 disclosed findings that included small 
effusion with intra-articular fluid/synovitis, small bilateral 
meniscal/para meniscal cysts, small loculated apparent popliteal 
cyst, partial tear/sprain, medial collateral ligament, and mild 
bilateral meniscal intrasubstance degeneration without definite 
grade III tear.  The Veteran continued to be seen for back pain, 
and bilateral knee pain diagnosed as tricompartmental arthritis 
with hip pain noted in the medical history.

Legal Analysis

The Board notes in the instant case there has been no assertion 
of combat.  Thus, the provisions of 38 U.S.C.A. §§ 1154(b) (West 
2002) are not applicable.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  The term, disability, as contemplated by the VA 
regulations, means "impairment in earning capacity resulting from 
all types of diseases or injuries encountered as a result of or 
incident to military service and their residual conditions.  The 
term disability as used in 38 U.S.C.A. § 1110 refers to 
impairment of earning capacity, and the definition mandates that 
any additional impairment in earning capacity resulting from an 
already service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be compensated.  
Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), 
when aggravation of a veteran's non-service-connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation. Allen v. Brown, 7 
Vet. App. 439 (1995).

1.  Left knee

The Board finds that service connection for a left knee disorder 
is not warranted on a direct or presumptive basis. See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service treatment 
records are negative for a chronic left knee disorder.  Although 
the Veteran sought treatment for a left knee abrasion in April 
1971, no residuals of such were noted in the service records.  
The left extremity was evaluated as normal at separation in March 
1973.  The first evidence of a left knee disorder is indicated in 
1997, many years after service.  There is no competent evidence 
linking a left knee disorder to service, arthritis is not 
demonstrated within one year of separation, and the Veteran has 
not advanced this theory of entitlement for service connection.  

The Veteran does contend that his service-connected right knee 
disability has resulted in left knee disability.  The Board 
observes that on VA examination in April 1997, the VA examiner 
stated that left knee pathology was not related to right knee 
pathology.  It is noted, however, that left knee clinical 
findings at that time were essentially normal, to include 
radiology studies.  Similarly, the September 2002 VA examiner 
stated that an X-ray of the left knee was within normal limits.  
Although left knee "spondylosis" was diagnosed, the examiner 
was unable to identify a chronic condition of the left knee that 
might be considered secondary to compensatory changes from the 
right knee.  The Board also notes that while the Veteran's 
private physician stated in January 2003 that the left knee was 
basically within normal limits, it was found that there was 
evidence of arthritic changes.

The Board notes that more recent clinical evidence regarding the 
left knee has disclosed more definitive findings, including 
tricompartmental osteoarthritis in 2008 and meniscal changes on 
VA MRI in May 2009.  The latter findings are consistent with the 
Veteran's private physician's statement in May 2007 that he had 
left knee derangement with possible slight ACL looseness.   It 
appears that while VA examiners in 1992 and 2002 provided 
opinions that a left knee disorder was not related to right knee 
disability based on no definite and/or equivocal evidence of a 
chronic left knee disorder, the record reflects that the Veteran 
currently has chronic left knee disability which was attributed 
to the service-connected right knee disorder by Dr. Pomonis in 
May 2007 when he stated that a left knee disability was secondary 
to abnormal gait related to right knee derangement.  The Board 
finds this opinion to be both probative and persuasive.  
Therefore, in view of current evidence of chronic left knee 
disability, a probative nexus to a service-connected disability, 
the Board resolves the benefit of the doubt in favor of the 
Veteran by finding that service connection for a left knee 
disability is warranted on a secondary basis.  

2.  Left hip

The Board finds that service connection for a left hip disability 
is not warranted on a direct or presumptive basis. See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Service treatment records are negative for findings, 
complaints, or a diagnosis of a left hip disorder.  At separation 
in March 1973, the spine and musculoskeletal system was evaluated 
as normal.  The first evidence of a left hip disorder is 
indicated on VA examination in 1997, many years after discharge 
from service.  There is no competent evidence linking a left hip 
disorder to service, arthritis is not shown within one year of 
separation from service, and the Veteran has not contended that a 
left hip disorder is of service onset. 

Rather, the appellant asserts that his service-connected right 
knee disability has resulted in left hip disability on a 
secondary basis.  In order to establish service connection in 
this regard, the evidence must show that the Veteran has a 
disability that is proximately due to or the result of a service-
connected disease or injury. See 38 C.F.R. § 3.310.

On VA examination in April 1997, a diagnosis of mildly 
symptomatic left hip synovitis was rendered, although an X-ray of 
the hip was found to be normal.  More recent VA outpatient clinic 
records indicate that hip pain is included in the list of the 
Veteran's current medical diagnoses.  The Board notes, however, 
that there is no evidence linking a left hip disability to 
service-connected right knee impairment except for the Veteran's 
own statements to this effect.  In correspondence dated in July 
2007, he related that he did not have competent evidence in his 
possession at that time relative to left hip pain.

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is 
competent to report that that he or she notices symptoms as such 
come through one of the senses. See Layno v. Brown, 6 Vet. App 
465, 470 (1994).  

The Board has carefully considered the appellant's lay assertions 
this regard.  However, the etiology of left hip disability and 
whether it is secondary to or has been aggravated by service-
connected right knee disability requires specialized training for 
a determination as to its causation, and is therefore not 
susceptible of lay opinion as to this question.  In this regard, 
a medical professional has greater skill.  The Board notes that 
when left hip synovitis was diagnosed in 1997, the VA examiner 
specifically stated that left hip pathology was not related to 
the Veteran's right knee pathology.  This opinion is unequivocal 
and signifies no nexus on a secondary basis to include 
aggravation.  More recent notations of left hip pain in VA 
outpatient records propose no correlation with service-connected 
right knee disability.  The Board thus finds that there is no 
probative evidence in the record indicating that left hip 
synovitis/pain is secondary to or has been aggravated by right 
knee disability.  The preponderance of the evidence is against 
the claim.  Therefore, service connection for a left hip disorder 
as secondary to service-connected right knee disability is 
denied.

The Board points out that even if we accept that the Veteran is 
competent to relate the claimed disorder to a service-connected 
disability, a bare statement without any underlying support or 
substantiation for that belief is too nonspecific and vague to 
reach a conclusion based on sound principles.  The clinical 
observations and interpretation of the findings by a skilled 
professional with clinical expertise are far more probative in 
establishing a relationship than lay assertion. 


3.  Back

The Board finds service connection for a back disorder is not 
warranted on a direct or presumptive basis. See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309.  In this regard, service treatment 
records are absent for findings, complaints, or a diagnosis of a 
back disorder.  At separation from service in March 1973, the 
spine and musculoskeletal system were evaluated as normal.  Back 
pain is not indicated in the record until 1998, many years after 
service.  Degenerative changes of the back were shown on X-ray in 
September 2002.  However, there is no competent evidence linking 
a back disorder to service, arthritis is not demonstrated within 
one year of separation from service, nor does the Veteran contend 
that a back disorder is related to service.  Instead, the 
appellant argues that right knee disability has led to a back 
disorder such that it is proximately due to or the result of a 
service-connected disease or injury. See 38 C.F.R. § 3.310.

As indicated previously, the appellant was observed to have 
degenerative changes of the back by X-ray in 2002.  More recent 
VA outpatient clinic records indicate that he has chronic back 
pain.  The Board points out, however, that nowhere in the record 
is there evidence linking a back disorder to service-connected 
right knee impairment except for the Veteran's own statements to 
this effect.  In correspondence dated in July 2007, he related 
that he did not have competent evidence in his possession at that 
time relative to the back.

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is 
competent to report that that he or she notices symptoms as such 
come through one of the senses. See Layno v. Brown, 6 Vet. App 
465, 470 (1994).  

The Board has carefully considered the appellant's lay assertions 
this regard.  However, the etiology of his back disorder and 
whether it is secondary to or has been aggravated by service-
connected right knee disability requires specialized training for 
a determination as to its causation, and is therefore not 
susceptible of lay opinion..  In this regard, a medical 
professional has greater skill.  The Board notes that following 
VA examination of the back in September 2002, the examiner opined 
that the Veteran's lumbar spine degenerative changes might be age 
related or otherwise due to heavy lifting at work.  It was found 
that there was insufficient evidence to suggest a cause or 
relationship between the back problem and the service-connected 
right knee.  This opinion connotes no nexus on a secondary basis 
to include aggravation.  More recent clinical records showing 
treatment for back pain evidence no link to right knee 
disability.  The Board thus finds that there is no probative 
evidence in the record suggesting that degenerative changes of 
the back are secondary to or have been aggravated by right knee 
disability.  The preponderance of the evidence is against the 
claim.  Therefore, service connection for a back disorder as 
secondary to service-connected right knee disability is denied.

The Board points out that even if we accept that the Veteran is 
competent to relate the claimed disorder to a service-connected 
disability, a bare statement without any underlying support or 
substantiation for that belief is too nonspecific and vague to 
reach a conclusion based on sound principles.  The clinical 
observations and interpretation of the findings by a skilled 
professional with clinical expertise are far more probative in 
establishing a relationship than lay assertion. 




ORDER

Service connection for left knee tricompartmental arthritis with 
meniscal changes is granted.

Service connection for a left hip disorder is denied.

Service connection for a back disorder is denied.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


